13-4812
    Butler v. Commissioner of Social Security


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                    At a stated term of the United States Court of Appeals for the Second Circuit, held
    at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
    the 11th day of March, two thousand fifteen.

    PRESENT:
                ROBERT A. KATZMANN,
                      Chief Judge,
                JOHN M. WALKER, JR.,
                DENNY CHIN,
                      Circuit Judges.
    _____________________________________

    Cynthia Butler,

                                Plaintiff-Appellant,

                       v.                                                    No. 13-4812

    Commissioner of Social Security,

                                Defendant-Appellee.

    _____________________________________

    FOR PLAINTIFF-APPELLANT:                    Cynthia Butler, pro se, New York, NY.

    DEFENDANT-APPELLEE:                         Susan C. Branagan, Benjamin H. Torrance, Assistant United
                                                States Attorneys, for Preet Bharara, United States Attorney
                                                for the Southern District of New York, New York, NY.

                                                          1
        Appeal from a judgment of the United States District Court for the Southern District of

New York (Forrest, J.).

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

        Appellant Cynthia Butler, proceeding pro se, appeals from the district court‟s November

13, 2013 judgment dismissing her complaint, which sought review of a final decision of the

Commissioner of Social Security (“Commissioner”) denying her application for disability

insurance benefits. We assume the parties= familiarity with the underlying facts, the procedural

history of the case, and the issues on appeal.

        We review a district court‟s judgment on the pleadings de novo. Jasinski v. Barnhart, 341
F.3d 182, 184 (2d Cir. 2003). When reviewing a benefits determination by the Commissioner, “our

focus is not so much on the district court‟s ruling as it is on the administrative ruling.” Id. (internal

quotation marks omitted). Thus, we “review the administrative record de novo to determine

whether there is substantial evidence supporting the Commissioner‟s decision and whether the

Commissioner applied the correct legal standard.” Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir.

2002). The substantial evidence standard is “a very deferential standard of review—even more so

than the „clearly erroneous‟ standard.” Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d

Cir. 2012). “The substantial evidence standard means once an ALJ finds facts, we can reject those

facts only if a reasonable factfinder would have to conclude otherwise.” Id. (internal quotation

marks omitted).

        Here, an independent review of the record and relevant case law reveals that the district

court properly granted the Commissioner‟s motion for judgment on the pleadings and dismissed


                                                   2
Butler‟s complaint. We affirm for substantially the reasons stated by the district court in its

thorough November 8, 2013 order.

       We have considered all of Butler‟s arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.


                                           FOR THE COURT:
                                           Catherine O=Hagan Wolfe, Clerk




                                              3